Citation Nr: 0425172	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.  

2.  Entitlement to an increased (compensable) rating for 
residuals of a right knee laceration, based on an initial 
grant of service connection.  

3.  Entitlement to an increased (compensable) rating for 
residuals of a laceration and injury of the left index 
finger, based on an initial grant of service connection.  

4.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right clavicle, based on an 
initial grant of service connection.  

5.  Entitlement to a 10 percent rating based upon multiple 
noncompensable evaluations under 38 C.F.R. § 3.324 (2003).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
October 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  In that determination, the RO, in pertinent part, 
denied service connection for residuals of a right knee 
injury, postoperative with arthritis and osteochondritis.  
The RO granted service connection for residuals of a 
laceration of the right knee and left index finger, and 
residuals of a fracture of the right clavicle.  The RO 
assigned a non-compensable disability evaluation for each of 
the service-connected disabilities, effective in February 
2001.  The RO also denied a claim of entitlement to a 10 
percent evaluation based on multiple, noncompensable, 
service-connected disabilities.  

The veteran appealed the RO's determinations.  Because the 
veteran has disagreed with the initial ratings assigned for 
the service connected right knee, right shoulder, and left 
finger disabilities, the Board has recharacterized the issues 
as they appear o the cover of this decision.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).    

The Board notes that the claim for entitlement to a 10 
percent disability evaluation based on multiple, 
noncompensable, service-connected disabilities will be held 
abeyance pending the outcome of the remanded issues.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

Right Knee

The record indicates that the veteran was involved in an 
automobile accident in 1981, after service.  The record shows 
that the veteran was treated at St. Vincent's Infirmary for 
the injury (See July 2001 VA examination report).  This 
evidence is relevant to the veteran's claims for service 
connection for residuals of a right knee injury, 
postoperative with arthritis and osteochondritis, and his 
claim for an increased rating for a right knee laceration in 
that the rating criteria for service-connected right knee 
disability involves consideration of functional impairment of 
the knee.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  The 
evidence has not been requested by the RO.  

In addition, the VA examiner in July 2001, after an 
examination of the right knee noted that the secondary injury 
to the right knee in 1981 accounted for most of the changes 
in the right knee.  The examiner entered diagnoses of 
residual trauma lacerations of the right knee; secondary 
trauma of 1981, laxity crucitate; posteromedial instability, 
arthritis and osteochondritis.  The Board notes, however, 
that the examiner did not clearly delineate the disabilities 
of right knee specifically associated with the veteran's 
service-connected right knee disability and that associated 
with the 1981 trauma of the right knee.  

The veteran's service-connected right knee laceration is 
evaluated under 38 U.S.C.A. § 4.118, Diagnostic Code 7805, 
which pertains to scars.  During the course of the appeal, 
the regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  Under the revised regulations, scars other 
than of the head, face, or neck, are rated under Diagnostic 
Codes 7801 to 7805.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 3-2003, 65 Fed. 
Reg. 33422 (2000).  However, where the amended regulations 
expressly provide an effective date and does not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

The veteran has not been notified of and the RO has not had 
an opportunity to consider the amended regulation.  To afford 
the veteran due process a remand is warranted.  

Left Index Finger

The veteran's left index finger is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5225, which pertains to ankylosis of 
the index finger.  During the course of the appeal, the 
regulations for evaluating the veteran's finger changed, 
effective on August 26, 2002.  The veteran has not been 
notified of and the RO has not had an opportunity to consider 
the amended regulation.  To afford the veteran due process a 
remand is warranted.  

Right Shoulder

The most recent examination of the right shoulder was 
conducted in July 2001.  At that time, the veteran complained 
of right shoulder pain and an inability to sleep on the right 
shoulder.  The physical examination of the right shoulder was 
relatively unremarkable, except for irregularity in the 
central third clavicular shaft.  Subsequent to the July 2001 
examination, the veteran testified at a personal hearing 
before the RO that he has increased limited use of the right 
shoulder and soreness.  (See October 2002 Hearing 
Transcript).  This evidence suggests that the veteran's right 
shoulder disability has increased in disability since the 
July 2001 examination.  Therefore, the Board is of the view 
that a VA examination is warranted to determine the severity 
of the veteran's right clavicle disability.   

Fenderson Considerations

The Board notes that this is an initial rating case.  As the 
veteran disagreed with the assignment of the initial ratings 
for his service-connected disabilities, consideration should 
be given to "staged ratings" since service connection was 
made effective (i.e., different percentage ratings for 
different periods of time).  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the 
following:  

1.  Ask the veteran whether there exists 
any recent VA or private medical records 
related to the issues on appeal that are 
not currently in the claims folder.  If 
so, obtain and associate them with the 
claims folder.  If signed release forms 
are needed to obtain any such private 
medical records directly, ask the veteran 
whether he would be willing to execute 
such forms.  If not, ask the veteran to 
provide the relevant records himself.  
The RO should specifically attempt to 
secure the medical records of St. 
Vincent's Infirmary for hospitalization 
and treatment of the veteran's right knee 
in 1981.  All VA records of medical 
treatment rendered at the VA hospital in 
Little Rock must also be obtained and 
associated with the file.  If such 
records are not available, it should be 
so indicated in writing.  The veteran 
should also be asked to provide any 
evidence in his possession that pertains 
to the claim.  (Duplicates of records 
already in the claims folder are not 
required.)

2.  Then, the RO should provide the 
veteran a VA orthopedic examination for 
the following.  All necessary studies 
should be performed.  The examiner should 
be provided a copy of the veteran's 
claims file.  

Left Finger:  The examiner is requested 
to determine the severity of the 
veteran's service-connected left finger 
disability.  In so doing, the examiner 
should report all current finding 
consistent with the appropriate rating 
criteria.  Specifically, the examiner 
should determine whether there is 
limitation of motion of the left index or 
long finger within 2 inches (5.1 
centimeters) of the median transverse 
fold of the palm or whether there is 
limitation of motion of the left index 
finger with a gap of one inch (2.5 cm.) 
or more between the fingertip and the 
proximal transverse crease of the palm, 
with the finger flexed to the extent 
possible, or; with extension limited by 
more than 30 degrees.  The examiner 
should state whether the left index 
finger disability causes limitation of 
motion of other digits or interference 
with overall function of the hand.  The 
examiner should also state if there is 
ankylosis of the left index finger.  The 
examiner should comment on such matters 
as the presence of absence of weakness, 
excess fatigability, pain with motion, 
incoordination, impaired ability to 
execute skilled movements smoothly, 
swelling, deformity, or atrophy of use.  

Right Knee:  The examiner is requested to 
ascertain the severity of the veteran's 
service-connected residuals of a 
laceration of the right knee.  In so 
doing, the examiner is requested to 
distinguish the manifestations of the 
right knee disorder associated with the 
veteran's service-connected residuals of 
lacerations of the right knee disability 
versus the 1981 trauma of the right knee, 
if possible.  

The examiner is requested to describe all 
associated scarring and indicate whether 
it is tender or painful.  The examiner 
should also provide the dimensions of such 
scarring in the affected area.  The 
examiner is requested to provide the range 
of motion measurements of the right knee.  
The examiner should state normal ranges of 
motion of the knee.  The examiner is also 
requested to determine whether the knee 
exhibits weakened movement, excess 
fatigability, and, if feasible, these 
determinations should be expressed in 
terms of degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis.  The examiner should also 
express an opinion as whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  

Right Clavicle:  The examiner is requested 
to fully describe any impairment of the 
right shoulder.  The examiner should 
indicate whether there is dislocation, 
nonunion, or malunion of the right 
clavicle.  The examiner should also provide 
the range of motion measurements of the 
right shoulder, including range of motion 
of forward elevation (flexion), abduction, 
and external and internal rotation.  The 
examiner should state normal ranges of 
motion of the right shoulder.  The examiner 
is also requested to determine whether the 
disability exhibits weakened movement, 
excess fatigability, and, if feasible, 
these determinations should be expressed in 
terms of degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis.  The examiner should also 
express an opinion as whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  

3.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Then, the RO should then readjudicate the 
issues on appeal.  As to the increased rating 
claims, the RO should consider Fenderson v. 
West, supra, and the new regulations, where 
appropriate.  

5.  If the benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the 
supplemental statement of the case (to 
include the amended regulations regarding the 
skin and fingers) and given the opportunity 
to respond.  Thereafter, the case should be 
returned to Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




